Appeal and cross appeals from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered March 25, 2013. The order denied the motions of the respective parties for summary judgment.
Now, upon reading and filing the stipulation to withdraw appeal signed by the attorneys for the parties,
It is hereby ordered that said cross appeal taken by third-party defendant is unanimously dismissed upon stipulation and the order is affirmed without costs.
Present — Scudder, PJ., Centra, Fahey, Peradotto and Whalen, JJ.